Hamilton PC 2121 S. Oneida St., Suite 312 Denver, CO80224 P: (303) 548-8072 F: (888) 466-4216 ed@hamiltonpccpa.com Form 8-K Exhibit 16.1 January 17, 2012 U. S, Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Gentlemen: On January 17, 2012 this Firm received a draft copy of a Form 8-K to be filed by General Red International, Inc. (Company) (SEC File#000-50471, CIK#001185218) reporting an Item 4.01-Changes in Registrant’s Certifying Public Accountant. We have no disagreements with the statements made in the draft Form 8-K, Item 4.01 disclosures provided to us. Yours Truly, /S/ Hamilton PC Hamilton, PC
